Appellant was indicted for murder, and seeking a discharge from arrest applied for bond under a writ of habeas corpus shows that prior to the issuance of the writ the considering the testimony, remanded him to custody.
We have read the record and the facts carefully, and have reached the conclusion that the trial court was correct in refusing bail. A statement of the facts and reasons for our conclusion from the testimony will not be given. The case is to be tried before a jury, and following the rule of the court, a discussion of the facts is pretermitted. This permits the case to go before the jury without any expressed view of this court with reference to the value, force and weight of the testimony.
Believing the court was correct in refusing bail, the judgment will be affirmed.
Affirmed. *Page 653